       Case 4:20-cv-00076-BMM-JTJ Document 6 Filed 09/24/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 WESTERN ORGANIZATION OF
 RESOURCE COUNCILS, et al.,
                                                   CV 20-76-GF-BMM
 Plaintiffs,

 vs.                                                     ORDER

 UNITED STATES BUREAU OF
 LAND MANAGEMENT,

 Defendant.

       Plaintiff, Sierra Club has moved for an order allowing Nathaniel Shoaff,

Esq., to appear pro hac vice in this case with Shiloh Hernandez, Esq. designated as

local counsel. Mr. Shoaff’s application appears to be in compliance with L.R.

83.1(d).

       ORDERED:

       Plaintiff’s motion to allow Mr. Shoaff to appear on its behalf (Doc. 5) is

GRANTED, subject to the following conditions:

       1.      Local counsel shall exercise the responsibilities required by

L.R. 83.1(d)(5) and must be designated as lead counsel or as co-lead counsel with

Mr. Shoaff;
      Case 4:20-cv-00076-BMM-JTJ Document 6 Filed 09/24/20 Page 2 of 2



      2.     Mr. Shoaff must do his own work. He must do his own writing, sign

his own pleadings, motions, briefs and other documents served or filed by him,

and, if designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      3.     Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.     Admission is personal to Mr. Shoaff.

      IT IS FURTHER ORDERED that:

      Mr. Shoaff shall file, within fifteen (15) days from the date of this Order, an

acknowledgment ad acceptance of his admission under the terms set forth above.

      DATED this 24th day of September, 2020.




                                         -2-
